Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detail Action
Claims 1-21 are pending.  This is a response to applicant’s argument and the claims set filed on 4/14/2022.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/02/2022 has been entered.
That is a Non-Final Action.
Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,068,003 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/02/2021 and 11/03/2021 are being considered by the examiner.  The degree of consideration to be given to such information will be normally limited by the degree to which the party filing the information citation has explained the content and relevance of the information.


Allowable Subject Matter
Claims 1-17, 20 and 21 are allowed.
The claims 1-17, 20 and 21 are allowed for the reasons stated in applicant’s response filed on 03/02/22.  Specifically, Applicant’s 03/02/22 remarks argued the prior arts fail to teach individually or in combination following feature of the independent claim 1:
”…transforming said signal values representing said unlabeled1 complex two dimensional graphical hierarchy to signal values representing a labeled complex two dimensional graphical hierarchy, said unlabeled complex two dimensional graphical hierarchy and said labeled complex two dimensional graphical hierarchy being elementary equivalents;...” 
Claims 9, 13, and 20 recite similar limitations and are allowed for the same reason as claim 1. (see above) 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eldrige et al. US Patent 7,890,927 in view Fan et al. US Patent 7,475, 070.

  #
16/710,731
Eldrige et al. US Patent 7,890,927 in view Fan et al. US Patent 7,475, 070
18
A apparatus, comprising:
Eldrige abstract, fig. 59-68. 

One or more processor coupled to one or more physical memory device to store executable instruction and to store binary digital storage quantities as physical memory states, wherein said executable instruction being accessible from said one or more physical memory device execution by said one more processors;
Eldrige col. 3, lines 45-col. 4, lines 30; fig. 1; and Fig. 59-68 graphical display of the hierarchal structure. 

Fan teaches instruction executed by physical processor with a physical storage. Col. 1, lines 50 col. 2, lines 35;


Said one or more processor able to store in at least one of said physical memory devices, binary digital signal quantities, if any, that are to result from execution of said executable instruction on said one or more processors, wherein said accessed executable instructions to transform complex two dimensional graphical hierarchies; and 
Eldrige col. 3, lines 45-col. 4, lines 30; fig. 1; and fig. 59-68 graphically display of the hierarchal structure. 
Fan teaches transforming label data hierarchy into labeled two dimensional hierarchy structure with a specified designator. (see Fan col. 4, lines 55-col. 5, lines 35; col. 12, lines 5- col. 13, line 30; Figs. 12 and 13)
It would have been obvious to an artisan at the time of the invention to include Fan’s teaching with that of Eldrige in order to allow user to display XML databased in tree structure.

 Wherein said transformation instruction further to:
Access, from said one or more physical memory devices, signal values to represent a node labeled complex two dimensional graphical hierarchy; and 

Fan teaches transforming non-label xml data structure into labeled two dimensional hierarchy structure with a specified designator. (see Fan col. 4, lines 55-col. 5, lines 35; col. 12, lines 5- col. 13, line 30; Figs. 12 and 13)


Transform said signal values to present said node labeled complex two dimensional graphical hierarchy to signal values to represent an edge labeled complex two dimensional graphical hierarchy, said node labeled complex two dimensional graphical hierarchy and said edge labeled complex tow dimensional graphical hierarchy to be elementary equivalents; and 
Fan teaches transforming label data hierarchy into labeled two dimensional hierarchy structure with a specified designator. (see Fan col. 4, lines 55-col. 5, lines 35; col. 12, lines 5- col. 13, line 30; Figs. 12 and 13)


Storing said signal value to represent said edge labeled complex two dimensional graphical hierarchy.
Eldrige teaches save user instruction. (see col. 85, lines 30-65)
19
The apparatus of claim 18, wherein nodes in said node labeled tree hierarchy are associated with signal values to represent node label values, and wherein said transformation instructions being further executable by said one or more processor to: 
Represent signal values to represent said node label values of selected ones of said nodes in said node labeled tree hierarchy as one or more nodes to be coupled to nodes in said edge labeled tree hierarchy corresponding with said selected nodes.
Fan teaches transforming label data hierarchy into labeled two dimensional hierarchy structure with a specified designator. (see Fan col. 4, lines 55-col. 5, lines 35; col. 12, lines 5- col. 13, line 30; Figs. 12 and 13)



Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eldrige et al. US Patent 7,890,927 in view Shadmon et al 6,804,677.

  #
16/710,731
Eldrige et al. US Patent 7,890,927 in view in view Shadmon et al 6,804,677
18
A apparatus, comprising:
Eldrige abstract, fig. 59-68. 

One or more processor coupled to one or more physical memory device to store executable instruction and to store binary digital storage quantities as physical memory states, wherein said executable instruction being accessible from said one or more physical memory device execution by said one more processors;
Eldrige col. 3, lines 45-col. 4, lines 30; fig. 1; and Fig. 59-68 graphical display of the hierarchal structure. 

Fan teaches instruction executed by physical processor with a physical storage. Col. 1, lines 50 col. 2, lines 35;


Said one or more processor able to store in at least one of said physical memory devices, binary digital signal quantities, if any, that are to result from execution of said executable instruction on said one or more processors, wherein said accessed executable instructions to transform complex two dimensional graphical hierarchies; and 
Eldrige col. 3, lines 45-col. 4, lines 30; fig. 1; and fig. 59-68 graphically display of the hierarchal structure. 
Shadmon teaches provide designation into tree representations.  (see col. 14, lines 25-60; col 20, lines 60-col. 22, lines 25; Fig 9-11) It would have been obvious to an artisan at the time of the invention to include Shadmon’s teaching with that of Eldrige in order to allow user to display XML databased in tree structure.


 Wherein said transformation instruction further to:
Access, from said one or more physical memory devices, signal values to represent a node labeled complex two dimensional graphical hierarchy; and 

Shadmon teaches provide designation into tree representations.  (see col. 14, lines 25-60; col 20, lines 60-col. 22, lines 25; Fig 9-11) 

Transform said signal values to present said node labeled complex two dimensional graphical hierarchy to signal values to represent an edge labeled complex two dimensional graphical hierarchy, said node labeled complex two dimensional graphical hierarchy and said edge labeled complex tow dimensional graphical hierarchy to be elementary equivalents; and 
Shadmon teaches provide designation into tree representations.  (see col. 14, lines 25-60; col 20, lines 60-col. 22, lines 25; Fig 9-11) 

Storing said signal value to represent said edge labeled complex two dimensional graphical hierarchy.
Eldrige teaches save user instruction. (see col. 85, lines 30-65)
19
The apparatus of claim 18, wherein nodes in said node labeled tree hierarchy are associated with signal values to represent node label values, and wherein said transformation instructions being further executable by said one or more processor to: 
Represent signal values to represent said node label values of selected ones of said nodes in said node labeled tree hierarchy as one or more nodes to be coupled to nodes in said edge labeled tree hierarchy corresponding with said selected nodes.
Shadmon teaches provide designation into tree representations.  (see col. 14, lines 25-60; col 20, lines 60-col. 22, lines 25; Fig 9-11) 


Response to Arguments
Applicant’s arguments, see Remarks pages 15-23, filed 3/2/22, with respect to 1-17, 20 and 21 have been fully considered and are persuasive.  The 103 rejection of 1-17, 20 and 21 has been withdrawn. 
Regarding claims 18 and 19, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “unlabeled complex two dimensional”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062. The examiner can normally be reached M-F 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/William H. Wood/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that specification states “an ‘unlabeled tree’ may represent hierarchical data without having any information stored, held or represented in any of its edges or nodes.” (see col 3, ll 63-col. 4, ll5)